EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Elleman on 1/13/2022.
---------------------------------------------------------------------------------------------------------------------
The application has been amended as follows: 
1. (Currently Amended) A sealed joint for a front differential comprising: 
a differential output shaft having an end portion protruding a housing of the front differential, the end portion comprising a male spline and a shoulder section disposed between the spline and the housing; 
a CV axle shaft having an end portion comprising a female spline disposed therein, the female spline being engaged with the male spline of the differential output shaft; 
a sealing boot having a first sealing boot section having a first inside surface and a second sealing boot section having a second inside surface, the first inside surface and the second inside surface being tightly fitted to the shoulder section of the differential output shaft and an outside surface section of the end portion of the CV axle shaft, respectively, the sealing boot providing a substantially sealed enclosure between the shoulder section of the differential output shaft and the outside surface section of the end portion of the CV axle shaft; and,   		wherein the first inside surface has a diameter that is smaller than a diameter of the second inside surface, wherein the first inside surface has an axial length that is less than an axial length of the second inside surface, wherein the sealing boot comprises the first sealing boot section, the second sealing boot section, and a third sealing boot section connecting the first sealing boot section with the second sealing boot section, the third sealing boot section comprising a single wall oriented substantially perpendicular to a longitudinal axis of the sealing boot, wherein the sealing boot has an axial length between 0.925 inch and 1.95 inch, wherein an axial length of the second sealing boot section is in the range between 0.75 inch and 1.5 inch, and wherein an axial length of the first sealing boot section is approximately 0.175 inch or approximately 0.45 inch.  	2. (Original) The sealed joint according to claim 1 wherein the sealing boot is made of an elastic material.  	3. (Original) The sealed joint according to claim 2 wherein the elastic material is a durable rubber material.  	4. (Currently Amended) The sealed joint according to claim 1 wherein the diameter of the first inside surface is approximately 1 inch, and wherein the diameter of the second inside surface is approximately 1.5 inch
 	6. (Currently Amended) A sealing boot for sealing a joint of a front differential comprising: 
a first sealing boot section having a first cylindrical inside surface, the first sealing boot section being adapted for being tightly fitted to a shoulder section of an end portion of a differential output shaft protruding a housing of the front differential, the shoulder section being disposed between a male spline and the housing; and, 
a second sealing boot section having a second cylindrical inside surface, the 
second sealing boot section being adapted for being tightly fitted to an outside surface section of an end portion of a CV axle shaft having a female spline disposed therein, the female spline being adapted for being engaged with the male spline of the differential output shaft; and the first sealing boot section and the second sealing boot section have sufficient strength for forming a tight seal when fitted to the shoulder section and the outside surface section, respectively, such , 
wherein the first inside surface has a diameter that is smaller than a diameter of 
the second inside surface, wherein the first inside surface has an axial length that is less than an axial length of the second inside surface, wherein the sealing boot comprises the first sealing boot section, the second sealing boot section and a third sealing boot section connecting the first sealing boot section with the second sealing boot section, the third sealing boot section comprising a single wall oriented substantially perpendicular to a longitudinal axis of the sealing boot, wherein the sealing boot has an axial length between 0.925 inch and 1.95 inch, wherein an axial length of the second sealing boot section is in the range between 0.75 inch and 1.5 inch, and wherein an axial length of the first sealing boot section is approximately 0.175 inch or approximately 0.45 inch.

7. (Original) The sealing boot according to claim 6 made of an elastic material.  	8. (Original) The sealing boot according to claim 7 wherein the elastic material has sufficient elasticity for fitting and sufficient strength for forming a tight seal when fitted.  	9. (Original) The sealing boot according to claim 8 wherein the elastic material is a durable rubber material.  	10. (Original) The sealing boot according to claim 9 wherein the elastic material is 60 Durometer Nitrile.  	11. (Currently Amended) The sealing boot according to claim 6 wherein the diameter of the first inside surface is approximately 1 inch, and wherein the diameter of the second inside surface is approximately 1.5 inch 
 	12. (Canceled) 
6 wherein an axial length of the second sealing boot section is approximately 1.0 inch.  	14. (Canceled) 
 	15. (Canceled)  	16. (Original) The sealing boot according to claim 11 wherein the first cylindrical inside surface and the second cylindrical inside surface each has an inside diameter that is 0.2 inch to 0.3 inch smaller than a respective outside diameter of the shoulder section of the differential output shaft and the outside surface section of the CV axle shaft.  	17. (Currently Amended) A method for sealing a joint of a front differential comprising: 
a) providing a differential output shaft having an end portion protruding a housing of the front differential, the end portion comprising a male spline and a shoulder section disposed between the spline and the housing; 
b) providing a CV axle shaft having an end portion comprising a female spline disposed therein, the female spline being adapted for being engaged with the male spline of the differential output shaft; 
c) providing a sealing boot comprising a first sealing boot section having a first cylindrical inside surface and a second sealing boot section having a second cylindrical inside surface, wherein the first inside surface has a diameter that is smaller than a diameter of the second inside surface, wherein the first inside surface has an axial length that is less than an axial length of the second inside surface, wherein the sealing boot comprises the first sealing boot section, the second sealing boot section and a third sealing boot section connecting the first sealing boot section with the second sealing boot section, the third sealing boot section comprising a single wall oriented substantially perpendicular to a longitudinal axis of the sealing boot, wherein the sealing boot has an axial length between 0.925 inch and 1.95 inch, wherein an axial length of the second sealing boot section is in the range between 0.75 inch and 1.5 inch, and wherein an axial length of the first sealing boot section is approximately 0.175 inch or approximately 0.45 inch; 
d) fitting one of the first cylindrical inside surface and the second cylindrical inside surface onto the shoulder section of the differential output shaft and an outside surface section of the end portion of the CV axle shaft, respectively; 
e) engaging the female spline of the CV axle shaft with the male spline of the differential output shaft; and,  
f) fitting the other of the first cylindrical inside surface and the second cylindrical inside surface onto the shoulder section of the differential output shaft and an outside surface section of the end portion of the CV axle shaft, respectively, while engaging the female spline with the male spline.  	18. (Original) The method according to claim 17 wherein in d) the second cylindrical inside surface is fitted onto the outside surface section of the end portion of the CV axle shaft and wherein in f) the first cylindrical inside surface is fitted onto the shoulder section of the differential output shaft.  	19. (Original) The method according to claim 17 comprising disengaging the female spline of the CV axle shaft from the male spline of the differential output shaft.  	20. (Original) The method according to claim 17 wherein e) and f) are performed until the male spline is engaged with the female spline in a locked position.
---------------------------------------------------------------------------------------------------------------------
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675